762 F.2d 347
Phyllis A. ANDERSON, Appellee,v.CITY OF BESSEMER CITY, NORTH CAROLINA, Appellant.
No. 83-1278.
United States Court of Appeals,Fourth Circuit.
May 8, 1985.

Before RUSSELL, WIDENER and HALL, Circuit Judges.
ORDER
K.K. HALL, Circuit Judge.


1
Appellee Phyllis A. Anderson has filed a motion to vacate award of costs to appellant and award costs to appellee, and appellant Bessemer City has responded in opposition to the motion.


2
On September 19, 1983, this Court reversed the judgment of the district court and thereafter awarded Bessemer City $1,009.40 in costs.  717 F.2d 149 (4th Cir.) reversing 557 F.Supp. 412.  On March 19, 1985, the Supreme Court of the United States reversed the judgment of this Court and awarded Anderson $7,167.50 in costs.  --- U.S. ----, 105 S.Ct. 1504, 84 L.Ed.2d 518.  Anderson now seeks to vacate this Court's previous award of costs to Bessemer City and to award costs in her favor.


3
IT IS HEREBY ORDERED that Anderson's motion is granted, the previous award of costs in favor of Bessemer City is vacated, and Anderson is awarded $312.00 in costs as the prevailing party.


4
Entered with the concurrences of Circuit Judges RUSSELL and WIDENER.